09-2061-ag
         Garvey v. Holder
                                                                                       BIA
                                                                                  Rohan, IJ
                                                                               A097 530 818
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 11 th day of May, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                ROBERT A. KATZMANN,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _______________________________________
12
13       MERRICK GARVEY,
14                Petitioner,
15
16                          v.                                  09-2061-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Alexander J. Segal, Grinberg &
24                                     Segal, PLLC, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; John S. Hogan, Senior
28                                     Litigation Counsel; Channah M.
29                                     Farber, Trial Attorney, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        The Petitioner, Merrick Garvey, a native and citizen of

6    Jamaica, seeks review of an April 16, 2009, order of the BIA

7    affirming the November 15, 2007, decision of Immigration

8    Judge (“IJ”) Patricia A. Rohan denying his application for

9    asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Garvey, No. A097

11   530 818 (B.I.A. Apr. 16, 2009), aff’g No. A097 530 818

12   (Immig. Ct. N.Y. City Nov. 15, 2007).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA’s decision.      See

17   Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).         The

18   applicable standards of review are well established.      See

19   8 U.S.C. § 1252(b)(4)(B); Jian Hui Shao v. Mukasey, 546 F.3d
20   138, 157-58 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529

21 F.3d 99, 110 (2d Cir. 2008).




                                    2
1    I.   Asylum and Withholding of Removal

2         In order to establish eligibility for asylum and

3    withholding of removal, the applicant must show that any

4    harm he fears would occur on account of his race, religion,

5    nationality, membership in a particular social group, or

6    political opinion.     See 8 U.S.C. §§ 1158(b)(1)(B)(i),

7    1231(b)(3)(A).     Garvey alleged that he feared persecution on

8    account of his relationship to his mother, who had been

9    critical of a local “don.”     He further claimed that he would

10   be persecuted as a returning deportee who would be viewed as

11   an outsider.     Finally, he claimed that he would be

12   persecuted on account of his political opinion.     We find no

13   error in the agency’s rejection of each of these claims,

14   which we address in turn.

15        A. Particular Social Group
16
17            1. Family Ties
18
19        Garvey argued that his relationship to his mother

20   constituted a particular social group, and that because she

21   criticized a local “don,” he would be persecuted.       In its

22   decision, the BIA assumed that Garvey’s family ties

23   constituted a social group, but nonetheless found that

24   Garvey failed to establish a well-founded fear on account of


                                     3
1    his membership in that group.       In support of that finding,

2    the BIA agreed with the IJ that the fact that his mother’s

3    sister lives in Jamaica without harm undermined his claim.

4    See Melgar de Torres v. Reno, 191 F.3d 307, 313 n. 2 (2d

5    Cir. 1999) (finding that where asylum applicant’s family

6    members continued to live in applicant’s native country,

7    claim of well-founded fear was diminished).       Garvey does not

8    address that finding.   Rather, he asserts that certain

9    family members were beaten by members of the local “don’s”

10   gang, but concedes that the attacks did not occur because of

11   their relationship to his mother.       Under these

12   circumstances, we are not compelled to find error in the

13   agency’s conclusion that Garvey failed to show an

14   objectively reasonably fear of persecution on account of his

15   family ties.   Manzur v. U.S. Dep’t of Homeland Sec., 494

16 F.3d 281, 289 (2d Cir. 2007)

17            2.    Returning Deportee
18
19       Although both the IJ and the BIA suggested that

20   Garvey’s proposed particular social group of returning

21   deportees who will be viewed as “outsiders” was not

22   cognizable, the BIA rested its decision on Garvey’s failure

23   to demonstrate that he would suffer harm on account of his


                                     4
1    membership in that group.      On appeal, Garvey points to no

2    evidence that returning deportees are targeted by Jamaican

3    gangs as a result of their status as deportees.      Moreover,

4    we find Garvey’s argument that he has a well-founded fear of

5    persecution because he “could walk right into an area

6    controlled by a rival gang and be harmed” unpersuasive, as

7    allegations of high levels of general crime and violence in

8    an applicant’s native country are insufficient to establish

9    eligibility for asylum.     See Melgar de Torres, 191 F.3d at

10   314 n.3.

11       B.     Political Opinion

12       In addition, the IJ did not err in finding that Garvey

13   failed to establish that he would be targeted by criminal

14   gangs on account of his political neutrality.      Although

15   Garvey asserts that gang members who control the political

16   parties in Jamaica will not accept his desire to remain

17   politically neutral, he presented no evidence that gangs

18   target such individuals, and even acknowledged at his

19   hearing that “he does not really understand the political

20   situation in Jamaica.”    Because Garvey failed to provide any

21   evidence that Jamaican gangs target individuals on account

22   of their political neutrality, the IJ reasonably found that


                                      5
1    Garvey did not establish a well-founded fear based on his

2    political opinion.     See Manzur, 494 F.3d at 289.

3    II.   CAT Relief

4          Finally, the record supports the IJ’s finding that

5    Garvey failed to establish a likelihood of torture with the

6    knowledge or acquiescence of government officials.

7    Government officials acquiesce to torture when, “prior to

8    the activity constituting torture,” the officials “have

9    awareness of such activity and thereafter breach [their]

10   legal responsibility to prevent such activity.”       8 C.F.R.

11   1208.18(a)(7).     Here, Garvey’s mother, Stephanie Philips,

12   testified that although the police attempt to assist the

13   community, individuals are reluctant to call them for help.

14   Indeed, far from acquiescing in any torture, the record

15   reflects that the police actively engage and pursue gang

16   members.   Philips’s testimony is supported by the 2006

17   Country Report on Human Rights Practices for Jamaica, which

18   states that “the police frequently employed lethal force in

19   apprehending criminal suspects.”     Thus, the agency

20   reasonably found that Garvey failed to demonstrate a

21   likelihood of torture with the knowledge or acquiescence of

22   government officials.


                                     6
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

 8   Circuit Local Rule 34.1(b).
 9
10
11                                 FOR THE COURT:
12                                 Catherine O’Hagan Wolfe, Clerk
13
14
15
16




                                    7